DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide sufficient detail description of the claimed subject matter to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. Correction of the following is required: claim 14 recites the limitation “wherein the surface of the adhesive layer away from the first inorganic layer has the microporous structure, comprises: passing a deposited gas into a reaction chamber, wherein the deposited gas is deposited on the first inorganic layer to form a base of the adhesive layer; and passing the deposited gas and an additional gas into the reaction chamber at a same time, wherein the deposited gas is deposited on the base of the adhesive layer to form the microporous structure, a molecular mass of the additional gas is greater than a molecular mass of the deposited gas, and the additional gas does not react with the deposited gas” and claim 15 recites the limitation  “wherein the additional gas is one or more of a gas having a molecular mass greater than that of silane gas, argon gas, krypton gas, or radon gas.” However, the specification does not provide any specific materials for the deposited gas and the additional gas. 
Per Patent Rules 1.71, 
(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is 
(b) The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth.
(c) In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claims 14-15. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claims 14-15 and all claims depending therefrom were not in possession of Applicant at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a molecular mass of the additional gas is greater than a molecular mass of the deposited gas, and the additional gas does not react with the deposited gas” and claim 15 recites the limitation  “wherein the additional gas is one or more of a gas having a molecular mass greater than that of silane gas, argon gas, krypton gas, or radon gas.” However, the specification does not provide any specific materials for the deposited gas and the additional gas. Thus it is unclear which deposited gas and which additional gas were used, it is unclear whether deposited gas and additional gas are conventional materials or novel materials. Assuming known deposited gas are used, to deposit an adhesive layer comprising SiN or SiON, known deposited gas comprises: hexachlorodisilane HCD, dichlorosilane DCS, tetrachrolosilane, monosilane, 4DMAS, 3DMAS, 2DEMA, BTBAS… It in unclear which additional gas having a molecular mass greater than a molecular mass of the known deposited gas (i.e. hexachlorodisilane HCD, dichlorosilane DCS, tetrachrolosilane, 4DMAS, 3DMAS, 2DEMA, BTBAS) as required in claim 14 and additionally having a molecular mass greater than that of silane gas, argon gas, krypton gas, or radon gas as required in claim 15. It is unclear which gas having a molecular mass greater than that of radon gas. Further, it is unable to identify the upper limit of the molecular mass of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quan (US Pub. 20210280821)
Regarding claim 1, Quan discloses in Fig. 3-Fig. 4, an encapsulation layer, comprising: 
a first inorganic layer [0311], wherein a material of the first inorganic layer [0311] comprises one or more of SiNx, SiON, or Al2O3	[SiNx, SiON][paragraph [0065], [0066], [0069]]; 
an adhesive layer [0313 or the topmost sub-film layer of inorganic layer 031] disposed on the first inorganic layer [0311], wherein a surface of the adhesive layer [0313] away from the first inorganic layer [0311] has a microporous structure [paragraph [0072]-[0073]]; 

a second inorganic layer [031] covering the organic layer [032][paragraph [0037]].

Regarding claims 2 and 8, Quan discloses in paragraph [0065], [0066], [0069] wherein a material of the adhesive layer [0313 or the topmost sub-film layer of inorganic layer 031] comprises SiNx and SiON.

Regarding claim 7, Quan discloses in Fig. 3-Fig. 4, an encapsulation layer, comprising: 
a first inorganic layer [0311][paragraph [0065], [0066], [0069]]; 
an adhesive layer [0313 or the topmost sub-film layer of inorganic layer 031] disposed on the first inorganic layer [0311], wherein a surface of the adhesive layer [0313] away from the first inorganic layer [0311] has a microporous structure [paragraph [0072]-[0073]]; 
an organic layer [032] disposed on the adhesive layer [0313] and filled in the microporous structure [paragraph [0037], paragraph [0077]]; and 
a second inorganic layer [031] covering the organic layer [032][paragraph [0037]].

Regarding claim 13, Quan discloses in Fig. 3-Fig. 4, a manufacturing method of an encapsulation layer, comprising following steps: 

forming an adhesive layer [0313 or the topmost sub-film layer of inorganic layer 031] on the first inorganic layer [0311], wherein a surface of the adhesive layer [0313] away from the first inorganic layer [0311] has a microporous structure [paragraph [0072]-[0073]]; 
forming an organic layer [032] on the adhesive layer [0313], wherein the organic layer [032] is disposed on the adhesive layer [0313] and filled in the microporous structure [paragraph [0037], paragraph [0077]]; and 
forming a second inorganic layer [031] on the organic layer [032][paragraph [0037]].

Regarding claim 16, Quan discloses in paragraph [0065]-0073] 
wherein the step of forming the adhesive layer [0313 or the topmost sub-film layer of inorganic layer 031] on the first inorganic layer [0311], wherein the surface of the adhesive layer [0313 or the topmost sub-film layer of inorganic layer 031] away from the first inorganic layer [0311] has the microporous structure, comprises: 
passing a deposited gas into a reaction chamber, wherein the deposited gas is deposited on the first inorganic layer to form a prefabricated adhesive layer [paragraph [0065]-[0071]; and 
performing etching on a surface of the prefabricated adhesive layer using an etching gas to form the adhesive layer with the surface having the microporous structure [paragraph [0072]-[0074].

Claims 1-2, 7-8, 13 and 16 are rejected under 35 U.S.C. 102(a)(1)/102 (a)(2) as being anticipated by Hirase et al. (US Pub. 20190363289)
Regarding claim 1, Hirase et al. discloses in Fig. 2, an encapsulation layer, comprising: 
a first inorganic layer [19a], wherein a material of the first inorganic layer [19a] comprises one or more of SiNx, SiON, or Al2O3	[silicon nitride][paragraph [0047]]; 
an adhesive layer [19b] disposed on the first inorganic layer [19a], wherein a surface of the adhesive layer [19b] away from the first inorganic layer [19a] has a microporous structure [27][paragraph [0060]]; 
an organic layer [20] disposed on the adhesive layer [19b] and filled in the microporous structure [27][paragraph [0065]-[0066]]; and 
a second inorganic layer [21a] covering the organic layer [20][paragraph [0048]].

Regarding claims 2 and 8, Hirase et al. discloses in Fig. 2, paragraph [0047], wherein a material of the adhesive layer [19b] comprises SiNx and SiON [SiON].

Regarding claims 3 and 9, Hirase et al. discloses in paragraph [0060] wherein a pore size of the microporous structure ranges from 1 nm to 30 nm [20-150nm in depth].

Regarding claim 7, Hirase et al. discloses in Fig. 2, an encapsulation layer, comprising: 
a first inorganic layer [19a][paragraph [0047]]; 

an organic layer [20] disposed on the adhesive layer [19b] and filled in the microporous structure [27][paragraph [0065]-[0066]]; and 
a second inorganic layer [21a] covering the organic layer [20][paragraph [0067]].

Regarding claim 13, Hirase et al. discloses in Fig. 2, Fig. 5-Fig. 8, Fig. 10 a manufacturing method of an encapsulation layer, comprising following steps: 
providing a first inorganic layer [19a][paragraph [0047]]; 
forming an adhesive layer [19b] on the first inorganic layer [19a], wherein a surface of the adhesive layer [19b] away from the first inorganic layer [19a] has a microporous structure [27][paragraph [0060]]; 
forming an organic layer [20] on the adhesive layer [19b], wherein the organic layer [20] disposed on the adhesive layer [19b] and filled in the microporous structure [27][paragraph [0065]-[0066]]; and 
forming a second inorganic layer [21a] covering the organic layer [20][paragraph [0067]].

Regarding claim 16, Hirase et al. discloses Fig. 6-Fig. 7  
wherein the step of forming the adhesive layer [19b] on the first inorganic layer [19a], wherein the surface of the adhesive layer [19b] away from the first inorganic layer [19a] has the microporous structure [27], comprises: 

performing etching on a surface of the prefabricated adhesive layer using an etching gas to form the adhesive layer with the surface having the microporous structure [Fig. 7, paragraph [0059]-[0062].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirase et al. (US Pub. 20190363289) as applied to claims 1 and 7 above and further in view of Jin et al. (US Pub. 20120256201).
Regarding claims 4-5, 10-11, Hirase et al. fails to disclose 
wherein a thickness of the adhesive layer ranges from 0.5 [Symbol font/0x6D]m to 1 [Symbol font/0x6D]m;
wherein a thickness of the first inorganic layer and a thickness of the second inorganic layer both range from 0.5 [Symbol font/0x6D]m to 1 [Symbol font/0x6D]m.
Jin et al. discloses in Fig. 1, paragraph [0031]-[0032], [0039]-[0040]
wherein a thickness of the adhesive layer [132] ranges from 0.5 [Symbol font/0x6D]m to 1 [Symbol font/0x6D]m [1[Symbol font/0x6D]m].

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jin into the method of Hirase et al. to include wherein a thickness of the adhesive layer ranges from 0.5 [Symbol font/0x6D]m to 1 [Symbol font/0x6D]m; wherein a thickness of the first inorganic layer and a thickness of the second inorganic layer both range from 0.5 [Symbol font/0x6D]m to 1 [Symbol font/0x6D]m. The ordinary artisan would have been motivated to modify Hirase et al. in the above manner for the purpose of providing suitable thickness of inorganic layers. In addition, the ordinary artisan would have been motivated to modify Hirase et al. to include the claimed range for at least the purpose of optimization and routine experimentation to provide an encapsulation and an encapsulated device having optimal thickness. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 6 and 12, Hirase et al. fails to disclose
wherein a thickness of the microporous structure accounts for 5% to 15% of a total thickness of the adhesive layer.

wherein a total thickness of the adhesive layer [132] is 1 [Symbol font/0x6D]m.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Jin into the method of Hirase et al. to include wherein total thickness of the adhesive layer is 1 [Symbol font/0x6D]m. The ordinary artisan would have been motivated to modify Hirase et al. in the above manner for the purpose of providing suitable thickness of adhesive layer.
Hirase et al. discloses in paragraph [0060] a thickness of the microporous structure ranges 20-150nm. 
Jin suggests a total thickness of the adhesive layer is 1 [Symbol font/0x6D]m or 1000nm.
Consequently, the combination of Hirase et al. and Jin suggests wherein a thickness of the microporous structure accounts for 2% to 15% of a total thickness of the adhesive layer. Besides, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Quan (US Pub. 20210280821) as applied to claim 13 above and further in view of Fujiwara et al. (US Pub. 20180287091) and Akae et al. (US Pub. 20100190348).
Regarding claims 14-15, Quan discloses in paragraph [0066]-[0071] wherein the step of forming the adhesive layer on the first inorganic layer, wherein the surface of the adhesive layer away from the first inorganic layer has the microporous structure, comprises: 
passing a deposited gas into a reaction chamber, wherein the deposited gas is deposited on the first inorganic layer to form a base of the adhesive layer. 

passing the deposited gas and an additional gas into the reaction chamber at a same time, wherein the deposited gas is deposited on the base of the adhesive layer to form the microporous structure, a molecular mass of the additional gas is greater than a molecular mass of the deposited gas, and the additional gas does not react with the deposited gas;
wherein the additional gas is one or more of a gas having a molecular mass greater than that of silane gas, argon gas, krypton gas, or radon gas.
	Fujiwara et al. discloses in Fig. 6, paragraph [0054]-[0061]
wherein the step of forming the adhesive layer [17] on an underlying layer [15], wherein the surface of the adhesive layer [17] away from the underlying layer [15] has the microporous structure, comprises: 
passing a deposited gas [film forming gas] into a reaction chamber, wherein the deposited gas [film forming gas] is deposited on the underlying layer [15] to form a base [a flat film] of the adhesive layer [17][paragraph [0061]];
passing the deposited gas [film forming gas] into the reaction chamber, wherein the deposited gas [film forming gas] is deposited on the base of the adhesive layer to form the microporous structure [protruding portion][paragraph [0061]].
Akae discloses in Fig. 4, Fig. 7, paragraph [0096], [0101], [0107], [0112], [0122] the step of forming a SiN layer comprising 2 film forming steps and comprising 
passing the deposited gas [monosilane] and an additional gas [inactive gas such as Ar, Xe gas] into the reaction chamber at a same time, a molecular mass of the additional gas [Ar, Xe gas] is greater than a molecular mass of the deposited gas 
wherein the additional gas [Ar, Xe gas] is one or more of a gas having a molecular mass greater than that of silane gas, argon gas, krypton gas, or radon gas [a molecular mass of Ar is greater than a molecular mass of silane gas, a molecular mass of Xe is greater than a molecular mass of silane gas or argon or krypton gas].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fujiwara et al. and Akae into the method of Quan to include passing the deposited gas and an additional gas into the reaction chamber at a same time, wherein the deposited gas is deposited on the base of the adhesive layer to form the microporous structure, a molecular mass of the additional gas is greater than a molecular mass of the deposited gas, and the additional gas does not react with the deposited gas; wherein the additional gas is one or more of a gas having a molecular mass greater than that of silane gas, argon gas, krypton gas, or radon gas. The ordinary artisan would have been motivated to modify Quan in the above manner for the purpose of providing suitable alternative method for forming an adhesive layer having the microporous structure on its surface [paragraph [0061] of Fujiwara et al.] and providing additional gas supplied simultaneously with the deposited gas to increase an effect of removing unreacted gases from the processing chamber and/or to dilute the active gas [paragraph [0101], [0107] of Akae et al.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822